In a proceeding under article 78 of the Civil Practice Act, to annul a determination by the Board of Zoning Appeals of the Town of Babylon, denying the application of the petitioner, a contract vendee, for a variance and a building permit for a plot lacking the prescribed minimum area and frontage, the petitioner appeals from an order of the Supreme Court, Suffolk County, dated August 31, 1961, which dismissed the proceeding on the merits and confirmed the board’s determination. Order affirmed, without costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.